Title: To Thomas Jefferson from William H. Cabell, 31 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond July 31. 1807.
                        
                        Your favor of the 24th. was duly received, and I immediately gave to General Mathews the necessary
                            instructions for permitting the return of the Captives. I have not yet heard of the manner in which he has executed them. I had not supposed that the Proclamation, altho it
                            authorized and required the use of force, had carried us quite so far into a state of even qualified war, as to justify
                            the holding the seamen as prisoners of war. I am however now convinced of my error. It is probable I was more easily led
                            into it from my extreme anxiety to avoid, as far as possible, on our part, any act that might precipitate an immediate war
                            in our present unprepared State—I have given such instructions to the Military that they will clearly perceive the course
                            proper to be pursued—
                        I have also received your favor of the 27th. & have issued the necessary orders for discharging all the
                            Militia, except a company of artillery & one troop of cavalry, to be employed in the manner you suggest. I have however,
                            in pursuance of the advice of the Council, done what your letter did not expressly authorize. But when I state to you the
                            reasons which influenced the measure, I hope you will approve it. You relied entirely on the Troop of horse for cutting
                            off the supplies. But we have received the most satisfactory information of the insufficiency of Cavalry to perform that
                            service, in consequence of the particular nature of the Country in which they have to act. It is covered with sand banks
                            & hills which in many places (where supplies are most easily procured) render cavalry incapable of action. So severe has
                            this service been that it has already almost knocked up as fine a Battalion of Cavalry as any in the United States;
                            perhaps as any in the world—Influenced by these considerations which we believe had not presented themselves to your
                            mind, because you had not received the necessary information as to facts, the Executive have called into service, a
                            company of Infantry from the County of Princess Ann, to cooperate with the Cavalry in cutting off supplies. Since giving
                            these orders, I understand that General Mathews had anticipated us by calling into actual service the very force we
                            contemplated—
                        In consequence of the reduction of the military force, it was deemed unnecessary and even incompatible to
                            retain in service an officer of the rank of Bregadier—General Mathews however will exercise the command until the
                            necessary orders can be given to the proper officer who will succeed him.
                        My letters in future will be sent to Monticello. Accept the assurances of my high respect & esteem—
                        
                            Wm H: Cabell
                     
                        
                    